DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0111659 (“Hatazawa”).	3
B. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0108915 (“Fukuda”) in view of Hatazawa.	7
C. Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0049343 (“Kayaba”) in view of Fukuda and Hatazawa.	9
IV. Response to Arguments	15
V. Pertinent Prior Art	16
Conclusion	16


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/22/2022 has been entered.

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0111659 (“Hatazawa”).
Claims 1-3 read,

(a) a polymer comprising a structural unit represented by the following formula (1a); and 
(b) a solvent containing 1 to 49% by weight of at least one organic solvent selected from the group consisting of propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate, propylene glycol monoethyl ether, methyl 2-hydroxyisobutyrate, ethyl 3-ethoxypropionate and ethyl lactate and 51 to 99% by weight of water: 

    PNG
    media_image1.png
    199
    246
    media_image1.png
    Greyscale

wherein 
X is acetic acid, propionic acid, or sulfamic acid, and 
R1 is a hydrogen atom or a methyl group.
2. (Currently Amended) The composition for forming a coating film according to claim 1, wherein the polymer further comprises a structural unit represented by the following formula (2):

    PNG
    media_image2.png
    71
    277
    media_image2.png
    Greyscale

3. (Previously Presented) The composition for forming a coating film according to claim 1, wherein the (b) solvent comprises 1 to 30% by weight of the organic solvent and 70 to 99% by weight of water.

With regard to claims 1-3, Hatazawa discloses a composition for a coating film, i.e. for forming a laminate of alternating low- and high-refractive-index films (Abstract).  Hatazawa discloses that the coating solution comprises a cationic polymer in a solvent (¶¶ 124-125, 200).  
[0149] The cationic polymer having a tertiary amino group or a cation (salt) thereof or a quaternary ammonium group is not particularly limited. However, the example thereof may include polyallylamine amide sulfate, a copolymer of allylamine hydrochloride and diallylamine hydrochloride, a copolymer of allylamine hydrochloride and dimethylallylamine hydrochloride, a copolymer of allylamine hydrochloride and others, a partially methoxycarbonylated allylamine polymer, a partially methylcarbonylated allylamine acetate polymer, a diallylamine hydrochloride polymer, a methyldiallylamine hydrochloride polymer, a methyldiallylamine amide sulfate polymer, a methyldiallylamine acetate polymer, a copolymer of diallylamine hydrochloride and sulfur dioxide, a copolymer of diallylamine acetate and sulfur dioxide, a copolymer of diallylmethylethylammoniumethyl sulfate and sulfur dioxide, a copolymer of methyl diallylamine hydrochloride and sulfur dioxide, a copolymer of diallyl dimethyl ammonium chloride and sulfur dioxide, a copolymer of diallyl dimethyl ammonium chloride and acryl amide, a copolymer of diallyl dimethyl ammonium chloride and a diallylamine hydrochloride derivative, a copolymer of dimethyl amine and epichlorohydrin, a copolymer of dimethyl amine, ethylene diamine and epichlorohydrin, a copolymer of polyamide polyamine and epichlorohydrin, a vinylpyrrolidone-N,N-dimethylaminoethyl methacrylic acid copolymer, and the like.
[0150] In particular, a methyl diallylamine hydrochloride polymer, a methyl diallylamineamide sulfate polymer, a methyldiallylamine acetate polymer, and the like is preferably used as a cationic polymer having tertiary amino group or a cation (salt) thereof, and a diallyl dimethyl ammonium chloride polymer, a vinylpyrrolidone-N,N-dimethylaminoethyl methacrylic acid copolymer and the like are preferably used as a cationic polymer having a quaternary ammonium group.
(Hatazawa: ¶¶ 149-150; emphasis added)
Hatazawa discloses many of the same cationic polymers disclosed and formerly claimed in the Instant Application, particularly the diallylamine polymers (id.).  Among the preferred are “methyldiallylamine acetate polymer,” (¶ 150) which reads on formula (1a), wherein R1 is a methyl group and X is acetic acid.  In addition, the “copolymer of diallylamine acetate and sulfur dioxide” reads on formula (1a) wherein R1 is a hydrogen, as well as claim 2. 

In the section entitled “Method for Preparing Optical Reflective Film” (¶ 198 et seq.), 
[0200] Specifically, it is preferred to form a laminate (dielectric multilayer film) by applying the high refractive index layer and the low refractive index layer alternately, and performing drying. Specifically, the following embodiments may be listed: (1) a method of applying a high refractive index layer coating solution on a substrate and performing drying to form a high refractive index layer, and then applying a low refractive index layer coating solution and performing drying to form a low refractive index layer, thereby forming an optical reflective film; …
(Hatazawa: ¶ 200)
Hatazawa discloses a mixed solvent system including water and an organic solvent may be used (Hatazawa: ¶¶ 203-205).  In particular, Hatazawa states,
[0204] Examples of the organic solvent may include alcohols such as methanol, ethanol, 2-propanol and 1-butanol, esters such as ethyl acetate, butyl acetate, propyleneglycol monomethylether acetate and propyleneglycol monoethylether acetate, ethers such as diethyl ether, propyleneglycol monomethyl ether and ethyleneglycol monoethylether, amides such as dimethyl formamide and N-methyl pyrrolidone, ketones such as acetone, methylethyl ketone, acetylacetone and cyclohexanone, and the like. These organic solvent may be used in alone or in combination of two or more. As the solvent of the coating solution, the aqueous solvent is preferred, water, or a mixed solvent of water with methanol, ethanol or ethyl acetate is more preferred, and water is particularly preferred, from environmental aspects and ease of operation, and the like.
[0205] When using a mixed solvent of water and a small amount of organic solvent, the content of water in the mixed solvent is preferably 80 to 99.9% by mass, and more preferably 90 to 99.5% by mass, based on 100% by mass of the total mixed solvent.  Here, when the content is 80% by mass or more, volume change due to volatilization of the solvent may be reduced, and handling is improved, and when the content is 99.9% by mass or less, homogeneity at the time of adding liquid can be increased to obtain stable liquid physical properties.
(Hatazawa: ¶¶ 204-205; emphasis added)

As to the claimed ranges of water to organic solvent, the ranges disclosed in Hatazawa overlap those ranges in claims 1 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1-3. 

B. Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0108915 (“Fukuda”) in view of Hatazawa.
With regard to claim 1, Fukuda discloses a coating solution for preventing corrosion of metals and gives at least following actual coating solution example,
(*3) Copolymer of diallylamine acetate and sulfur dioxide (PAS-92A manufactured by Nitto Boseki Co., Ltd.)  Water/propylene glycol monomethyl ether solution (concentration 10%)
(Fukuda: p. 4, footnoted under Table 1; emphasis added)
“Diallylamine acetate” reads on claimed formula (1a) wherein R1 is hydrogen and X is acetic acid.  The sulfur dioxide as an additional monomer yields a copolymer reading on claim 2.

As explained above, Hatazawa teaches the same class of diallylamine polymers and copolymers and particularly the copolymer diallylamine acetate and sulfur dioxide as used in Fukuda.  As also explained above, Hatazawa teaches a water/organic solvent system of preferably 90% to 99.5% by mass of water and the balance, i.e. 0.5% to 10% by mass of organic solvent, which may be propylene glycol monomethyl ether, just as in Fukuda.  As also quoted above, Hatazawa explains “when the content is 80% by mass or more, volume change due to volatilization of the solvent may be reduced, and handling is improved, and when the content is 99.9% by mass or less, homogeneity at the time of adding liquid can be increased to obtain stable liquid physical properties” (Hatazawa: ¶ 205).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 90% to 99.5% by mass of water and the balance, i.e. 0.5% to 10% by mass of propylene glycol monoethyl ether, in the water/ propylene glycol monoethyl ether solvent of Fukuda, at least in order to improve handling and increase homogeneity thereby obtaining a stable liquid physical properties, as taught in Hatazawa. enhance stability of the coating solution.
As to the claimed ranges, the ranges taught in Hatazawa overlap those ranges in claims 1 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1-3.

C. Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0049343 (“Kayaba”) in view of Fukuda and Hatazawa.
Claim 1 reads,
1.  (Currently Amended) A composition for forming a coating film, comprising: 
(a) a polymer comprising a structural unit represented by the following formula (1a); and 
(b) a solvent containing 1 to 49% by weight of at least one organic solvent selected from the group consisting of propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate, propylene glycol monoethyl ether, methyl 2-hydroxyisobutyrate, ethyl 3-ethoxypropionate and ethyl lactate and 51 to 99% by weight of water: 

    PNG
    media_image1.png
    199
    246
    media_image1.png
    Greyscale

wherein 
X is acetic acid, propionic acid, or sulfamic acid, and 
R1 is a hydrogen atom or a methyl group.
2. (Currently Amended) The composition for forming a coating film according to claim 1, wherein the polymer further comprises a structural unit represented by the following formula (2):

    PNG
    media_image2.png
    71
    277
    media_image2.png
    Greyscale



With regard to claims 1 and 3, Kayaba discloses the same class of cationic polymers as disclosed in the Instant Application and claimed in claim 1, “polydiallyl dimethyl ammonium” (Kayaba: ¶ 164) and “polydiallyl dimethyl ammonium salt” (Kayaba: ¶ 195).
The amount of the polymer can be from 0.01 to 5.0 wt% (Kayaba: ¶ 208-209).  The coating solution is also aqueous and therefore includes water (id.).  In addition, Kayaba teaches that “it is preferable to use water or a mixture of water and a water-soluble organic solvent, as the solvent” (Kayaba: ¶¶ 253-254).  Kayaba only gives “alcohols or the like” (id.) as the water-soluble organic solvent and does not give the concentration range.
Kayaba does not teach either (1) that the cationic polymer includes a SO2 (sulfur dioxide) monomer (claim 2), or (2) that the cationic polymer is made from monomers having the formula (1a), i.e. wherein R1 is a methyl group or hydrogen and X is acetic acid or propionic acid, i.e. diallylamines.  Kayaba does, however, also teach polymers preferably made from allylamines and diallyl dimethyl ammoniums salts (Kayaba: ¶¶ 164).
As explained above, Fukuda teaches a solution used for coating metals to prevent corrosion (Fukuda, supra) and is, therefore, related to Kayaba since Kayaba applies a coating to metallization and then rinses from the metal surface, such as copper (Kayaba, supra).  Fukuda teaches that the coating solution is made from the same class of cationic polymers as used in Kayaba, i.e. allylamines, diallylamines, as well as diallyldimethyl ammonium salts, as follows:
(*1) Allylamine polymer partially containing urea (PAA-N5000 manufactured by Nitto Boseki Co., Ltd.)  Water/methanol solution (concentration 1.5%) 
Diallylamine polymer (PAS-21 manufactured by Nitto Boseki Co., Ltd.)  Water/propylene glycol monomethyl ether solution (concentration 2.5%) 
(*3) Copolymer of diallylamine acetate and sulfur dioxide (PAS-92A manufactured by Nitto Boseki Co., Ltd.)  Water/propylene glycol monomethyl ether solution (concentration 10%) 
(*4) Allylamine polymer (PAA-03 manufactured by Nitto Boseki Co., Ltd.) Water/methanol solution (concentration 2%) 
(*5) Diallyl dimethyl ammonium chloride copolymer (PAS-H-5L manufactured by Nitto Boseki Co., Ltd.) Water/methanol solution (concentration 3%)
(Fukuda: p. 4, footnoted under Table 1; emphasis added)
Thus, the cationic polymers overlap those disclosed in Kayaba.  In footnote 5, the polymer is the same as that used in Kayaba, albeit with a chloride counter ion rather than the non-limiting counter ions generated by one of a sulfuric acid group (HSO4-), a carboxyl group, or sulfonic acid group (Kayaba: ¶ 163).  
Inasmuch as Kayaba teaches that the cationic polymers are not limited and overlap those cationic polymers used in Fukuda for at least the same purpose of preventing corrosion of metal, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a coating solution in Kayaba made from the “[c]opolymer of diallylamine acetate and sulfur dioxide (PAS-92A manufactured by Nitto Boseki Co., Ltd.)” (Fukuda: footnote 3 above) with a solvent of “[w]ater/propylene glycol monomethyl ether solution” because it would be the substitution of one cationic polymer in the class of cationic polymers disclosed in Kayaba that Fukuda teaches would be suitable for the same purpose of providing a coating that protects metals from corrosion.  Moreover, the solvent system in Fukuda (i.e. water/propylene glycol monomethyl ether) is of the same generally type as in Kayaba, i.e. water plus an “alcohol or the like” (Kayaba: ¶¶ 253-254, supra). 

As explained above, each of Fukuda and Hatazawa, like Kayaba, teaches a coating solution including the same class of cationic polymers, i.e. diallylamines in a solvent including a mixture of water and water-compatible organic solvents.  Also like Kayaba, Hatazawa also includes alcohols, as well as alcohols with plural –OH groups, like glycerol and glycols (Hatazawa: ¶¶ 204-205).  As also explained above, Hatazawa further explains that “when the content is 80% by mass or more, volume change due to volatilization of the solvent may be reduced, and handling is improved, and when the content is 99.9% by mass or less, homogeneity at the time of adding liquid can be increased to obtain stable liquid physical properties” (Hatazawa: ¶ 205).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use 90% to 99.5% by mass of water and the balance, i.e. 0.5% to 10% by mass of propylene glycol monoethyl ether, in the water/propylene glycol monoethyl ether solvent of Fukuda used in the coating film of Kayaba/Fukuda, at least (1) because Kayaba states that “solvent is not particularly limited”, and (2) in order to improve handling and increase homogeneity, thereby obtaining stable liquid physical properties, as taught in Hatazawa (Hatazawa: ¶ 205). 
As to the claimed ranges, the ranges taught in Hatazawa overlap those ranges in claims 1 and 3.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
This is all of the features of claims 1-3.

Claims 4 reads,
4. (Previously Presented) A method for manufacturing a semiconductor device, comprising the steps of: 
[1] applying the composition for forming a coating film according to claim 1 to surfaces of an insulating layer and a wiring layer containing copper on a substrate on which the insulating layer and the wiring layer are formed, and 
[2] then baking the composition to form a coating film; and 
[3] selectively removing the coating film on the wiring layer using water.
With regard to claim 4, Kayaba discloses, generally in Figs. 1 and 2,
4. (Previously Presented) A method for manufacturing a semiconductor device, comprising the steps of: 
[1] applying …[a]… composition [¶¶ 134-139] for forming a coating film … [including “polydiallyl dimethyl ammonium” at ¶ 164 and “polydiallyl dimethyl ammonium salt” at ¶ 195] … to surfaces of an insulating layer 12, 14, 114 [¶¶ 77-93] and a wiring layer 20, 120 containing copper [¶¶ 13, 14, 69, 94, 119] on a substrate 10, 110 [¶¶ 118, 122] on which the insulating layer 12, 14, 114 and the wiring layer 20, 120 are formed, and 
[2] then baking the composition to form a coating film [¶¶ 266, 271-279]; and 
[3] selectively removing the coating film on the wiring layer 20, 120 using water [¶¶  266, 280-286].  
With regard to feature [1] of claim 4, as explained under claim 1, Kayaba in view of Fukuda and Hatazawa teaches the claimed polymer of formula (1a) used in the coating solution including a solvent of water and polyethylene glycol monomethyl ether having quantities of each overlapping the claimed ranges.  
This is all of the features of claim 4.

With regard to claims 5 and 6, Kayaba further discloses,
5. (Original) The method for manufacturing a semiconductor device according to claim 4, wherein the insulating layer 12, 14, 114 contains SiO2 as a principal component [Kayaba: ¶¶ 77-93].  
6. (Previously Presented) The method for manufacturing a semiconductor device according to claim 4, wherein the insulating layer 12, 14, 114 contains porous silica as a principal component and has a silanol residue [¶ 89] derived from the porous silica on a surface thereof [Kayaba: ¶¶ 77-93].
This is all of the features of claims 4-6.

With regard to claim 9, 
9. (Previously Presented) The method for manufacturing a semiconductor device according to claim 4, wherein the polymer further comprises a structural unit represented by the following formula (2):

    PNG
    media_image2.png
    71
    277
    media_image2.png
    Greyscale
.
The features in claim 9 are the same as in claim 2 and are obvious for the same reasons as explained above under claim 1-3.

With regard to claim 10,
10. (Previously Presented) The method for manufacturing a semiconductor device according to claim 4, wherein the (b) solvent comprises 1 to 30% by weight of the organic solvent and 70 to 99% by weight of water.
The features in claim 9 are the same as in claim 3 and are obvious for the same reasons as explained above under claims 1-3.


IV. Response to Arguments
Applicant’s arguments filed 02/22/2022 with respect to all claims have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In this regard, Applicant argues that Masuda’s failure to disclose diallylamine or diallylalkylamine polymers defined by claimed formula (1a), despite teaching the very similar class of polymers known as diallyl dialkyl ammonium polymers, would deter one having ordinary skill in the art from using the relative amounts of water and propylene glycol monomethyl ether, for the relative amounts of water and propylene glycol monomethyl ether already disclosed in Fukuda (Remarks: pp. 7-8).  Examiner respectfully disagrees with this assertion given that the polymers in each of Fukuda and Masuda are exceedingly similar and, more importantly, all that Fukuda lacks is indicating the relative amounts of the same two solvents, i.e. water and propylene glycol monomethyl ether.  It is not a leap of inventiveness simply to determine the relative amounts of water and propylene glycol monomethyl ether.  See In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Nonetheless, Hatazawa is relied on, instead, for teaching relative amounts of water and, e.g., propylene glycol monomethyl ether, given that Hatazawa discloses the same copolymer as disclosed in Fukuda, i.e. the copolymer of diallylamine acetate and sulfur dioxide.  As such, Applicant’s argument (supra) would not apply to this combination.





V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0004224 (“Kimura”) is cited for teaching essentially the same cationic polymer and solvent system as in Hatazawa.  (See Kimura at ¶¶ 41, 119, 120.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814